As filed with the Securities and Exchange Commission on September 29, 2009 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 97 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 84 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on September 30, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Greater India Portfolio has also executed this Registration Statement. Explanatory Note Parts A and B of this Post-Effective Amendment No. 97 to the Registration Statement of Eaton Vance Special Investment Trust (the Amendment) are incorporated by reference to the Prospectuses (Part A) and Statements of Additional Information (Part B) for the following Funds: Eaton Vance Greater India Fund, dated September 1, 2009, as previously filed electronically with the Securities and Exchange Commission (the Commission) on August 31, 2009 (Accession No. 0000940394-09-000678) and Eaton Vance Small-Cap Value Fund, dated May 1, 2009, as previously filed electronically with the Commission on April 27, 2009 (Accession No. 0000940394-09-000291). Part A is hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectuses to add Class I shares of Eaton Vance Greater India Fund and Eaton Vance Small-Cap Value Fund, each a separate series of the Registrant. EATON VANCE GREATER INDIA FUND Supplement to Prospectus dated May 1, 2009 as revised September 8, 2009 1. As of the date of this Supplement the Fund now offers Class I shares. 2. "Performance Information.": No performance is shown for Class I shares because they have not been offered prior to the date of this Supplement. 3. The following replaces the Funds Shareholder Fees table that appears in "Fund Fees and Expenses." under "Fund Summaries": Shareholder Fees for Emerging Markets Fund and Greater India Fund (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None None 1.00% (1) Greater India Fund only. (2) For shares redeemed or exchanged within 90 days of the settlement of the purchase. 4. The following is added to the Annual Fund Operating Expenses and Example tables that appear in "Fund Fees and Expenses." and "Example." under "Fund Summary": Annual Fund Operating Expenses for Greater India Fund (expenses that are deducted from Fund and Portfolio assets) Class I Management Fees 1.20% Distribution and Service (12b-1) Fees n/a Other Expenses 0.47% Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses 1.68% Less Expense Reduction )% Net Annual Fund Operating Expenses (net of expense reduction) 1.63% (1) "Other Expenses" for Class I is estimated. (2) Reflects the Funds portion of the fees and expenses allocated to Greater India Portfolio in connection with its investment in another investment company (exchange-traded fund) for investment purposes. These fees and expenses are not included in the Financial Highlights table; accordingly, Net Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets indicated in the Financial Highlights table. (3) The Adviser and the Administrator have agreed to reduce the Total Annual Fund Operating Expenses by 0.05% annually. This agreement is contractual in nature and may not be terminated without shareholder approval. This reduction relates to ordinary operating expenses only and reduction amounts may be subject to recoupment. Example. These Examples are intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. Each Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. Each Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above, except that any fee reduction or expense reimbursement is only applied during the period it is in effect. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Greater India Fund Class I shares $166* $514 $887 $1,933 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Greater India Fund Class I shares $166 $514 $887 $1,933 * Due to the redemption fee, the cost of investing for one year would be $100 higher for shares redeemed or exchanged within 90 days of the settlement of the purchase. 5. The following is added to "Purchasing Shares": Class I Shares Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Your initial investment must be at least $250,000. Subsequent investments of any amount may be made at any time. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information). The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services or offers Class I shares through a no-load network or platform (in each case, as described above), provided the aggregate value of such accounts invested in Class I shares is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through a financial intermediary or by requesting your bank to transmit immediately available funds (Federal Funds) by wire. To make an initial investment by wire, you must complete an account application and telephone the Fund Order Department at 1-800-262-1122 to be assigned an account number. You may request a current account application by calling 1-800-262-1122 Monday through Friday, 8:00 a.m. to 6:00 p.m. (eastern time). The Fund Order Department must be advised by telephone of each additional investment by wire. 6. The following replaces the second paragraph under "Restrictions on Excessive Market Trading and Market Timing." under "Purchasing Shares": A fund that invests all or a portion of its assets in foreign securities may be susceptible to a time zone arbitrage strategy in which shareholders attempt to take advantage of Fund share prices that may not reflect developments in a foreign securities market that occur after the close of such market but prior to the pricing of Fund shares. In addition, a fund that invests in securities that are, among other things, thinly traded, traded infrequently or relatively illiquid (including certain securities that may be held by a Portfolio, such as restricted securities and certain small and mid-cap companies) is susceptible to the risk that the current market price for such securities may not accurately reflect current market values. A shareholder may seek to engage in short-term trading to take advantage of these pricing differences (commonly referred to as price arbitrage). The investment adviser is authorized to use the fair value of a security if prices are unavailable or are deemed unreliable (see Valuing Shares). The use of fair value pricing, the redemption fee applicable to Class A and Class I shares, and the restrictions on excessive trading and market timing described below are intended to reduce a shareholders ability to engage in price or time zone arbitrage to the detriment of the Funds. 7. The following is added to "Choosing a Share Class." under "Purchasing Shares": Class I shares are offered to clients of financial intermediaries who (i) charge such clients an ongoing fee for advisory, investment, consulting or similar services, or (ii) have entered into an agreement with the principal underwriter to offer Class I shares through a no-load network or platform. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain Fund service providers. Purchases of Class I shares are subject to a 1% redemption fee if redeemed or exchanged within 90 days of settlement of purchase. Class I shares do not pay distribution or service fees. 8. The following replaces the third paragraph under "Redeeming Shares": Class A and Class I shares are subject to a 1% redemption fee if redeemed or exchanged within 90 days of the settlement of the purchase. All redemption fees will be paid to the Fund. Redemptions of shares held by tax-deferred retirement plans, in proprietary fee-based programs sponsored by financial intermediaries, or by Eaton Vance, its affiliated entities and accounts in which Eaton Vance or such an affiliate have a beneficial interest, as well as the redemption of shares acquired as the result of reinvesting distributions, are not subject to the redemption fee. 2 9. The following replaces the paragraph under "Financial Highlights" and is added to the Financial Highlights table: The financial highlights are intended to help you understand a Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in a Fund (assuming reinvestment of all distributions at net asset value). This information (except for the six months ended June 30, 2009 for Greater India Fund) has been audited by Deloitte & Touche LLP, an independent registered public accounting firm. The report of Deloitte & Touche LLP and each Funds annual financial statements and Greater India Funds unaudited semiannual financial statements for the six months ended June 30, 2009 are incorporated herein by reference and included in the Funds annual and/or semiannual report, which is available on request. Financial Highlights information is not provided for Class I shares of Greater India Fund because the Class had not yet commenced operations as of June 30, 2009. Six Months Ended June 30, 2009 (Unaudited) Class A Class B Class C Net asset value - Beginning of period $ 12.050 $ 11.000 Income (loss) from operations Net investment loss $ (0.083) $ (0.106) $ (0.010) Net realized and unrealized gain (loss) 6.413 5.856 5.770 Total income (loss) from operations $ 6.330 $ 5.750 $ 5.760 Less distributions From net realized gain $ $ $ Total distributions $ $ $ Redemption Fees $ 0.000 $ 0.000 $ 0.000 Net asset value - End of period $ 18.380 $ 16.750 Total Return 52.53% 52.13% 52.22% Ratios/Supplemental Data Net assets, end of period (000s omitted) $419,933 $109,935 $54,653 Ratios (As a percentage of average daily net assets): Expenses 2.34% 2.84% 2.84% Net investment loss (1.25)% (1.76)% (1.74)% Portfolio Turnover of the Portfolio 38
